Citation Nr: 1209615	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Cleveland, Ohio.

In March 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from December 1969 to December 1973.  He claims that he has psoriasis related to his active service.

As noted above, in March 2010, the Board remanded the Veteran's claim, including so that he could be provided with an opportunity to identify the earliest date on which he received treatment at a VA medical center so that copies of any outstanding VA treatment records could be associated with the claims file (as the earliest record was then dated August 2006, although records indicated treatment prior to that time).  Pursuant to the Board's remand directive, the RO sent a May 2010 letter to the Veteran requesting the dates and VA facilities at which he received treatment for his claimed psoriasis (and specifically requesting the earliest date of treatment), and the RO associated additional VA treatment records dated from April 2005 to July 2006 with the claims file.  An April 2011 Supplemental Statement of the Case (SSOC) was issued after receiving no reply from the Veteran for almost a year.  Subsequently, however, the Veteran reported in June 2011 correspondence that he began receiving treatment at a VA medical center around 2000 for his psoriasis (although no specific facility was noted).  Based thereon, the Board finds that another remand is necessary so that any outstanding VA treatment records dated from 2000 to March 2005 may be associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159(c)(2) (2011).

Furthermore, as noted, the Veteran asserts that his disability has been present since service.  The Board has determined that the Veteran should undergo a VA examination to assess the nature and etiology of his claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA treatment records relating to the Veteran's claimed psoriasis dated from January 2000 to March 2005 and associate them with the claims file.  If any of these records are found to be unavailable, this should specifically be noted in the claims file.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed psoriasis.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether the Veteran's psoriasis at least as likely as not (a 50% or higher degree of probability) had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


